Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom H. Dao on 07/01/22.

The application has been amended as follows: 

(Currently Amended)	An apparatus comprising a drive pinion and an air/oil separator of an accessory gearbox of a turbomachine, the air/oil separator being configured to be supplied at an input by an air flow to de-oil and to supply at an output a de-oiled air flow and an oil flow by centrifugation, the drive pinion being configured to drive the air/oil separator rotationally along an axis of rotation, the drive pinion being mounted facing a passage opening of the air/oil separator and configured to enable passage of the air flow to de-oil or the de-oiled air flow, the drive pinion comprising a central axis extending along the axis of rotation, a toothed peripheral part, and a web plate extending between the central axis and the toothed peripheral part, wherein at least one guiding opening traversing the web plate, said at least one guiding opening having at least two guiding surfaces that are inclined with respect to the axis of rotation in such a way as to guide, parallel to the axis of rotation, the air flow to de-oil into the air/oil separator or the de-oiled air flow out of the air/oil separator via the first guiding opening of the pinion.

(Currently Amended)	The apparatus according to claim 1, wherein each of the two the guiding surfaces is inclined with respect to the axis of rotation by an angle comprised between 5° and 75°.

(Currently Amended)	The apparatus according to claim 1, wherein the at least two guiding surfaces extend radially to the axis of rotation.

(Cancelled)	

(Currently Amended)	The apparatus according to claim 1, wherein the at least two guiding surfaces form two of four sides of the at least one guiding opening.

(Currently Amended)	The apparatus according to claim 1, wherein the at least two guiding surfaces have identical dimensions.

(Currently Amended)	The apparatus according to claim 1, wherein the at least one guiding opening is a first guiding opening and further comprising a plurality of guiding openings, each of the plurality of guiding openings comprising a plurality of sides and wherein at least one of the sides is inclined with respect to the axis of rotation.

(Currently Amended)	The apparatus according to claim 7, wherein the plurality of guiding openings are distributed radially around the axis of rotation.

(Cancelled)	

(Cancelled)	

(Currently Amended)	An accessory gearbox comprising an air/oil separator for a turbomachine, the accessory gearbox further comprising:
a pinion configured to rotationally drive the air/oil separator about an axis of rotation, said pinion comprising a circular body, said circular body comprising:
a first hollow shaft at a center of the pinion and rotatable around the axis of rotation;
a plurality of gear teeth located along a periphery of the circular body; 
a web plate formed between the first hollow shaft and the plurality of gear teeth, said web plate having a plurality of guiding openings that are arranged in spaced apart relations with each of the plurality of guiding openings having a plurality of interconnected sides including a first side having a first guiding surface and a second side having a second guiding surface, the first and second guiding surfaces are inclined with respect to the axis of rotation and opposed one another to guide an airflow parallel to the axis of rotation;
the air/oil separator comprising:
a cylindrical body having a proximal end with a flow input, a distal end, and a cavity between the proximal end and the distal end; and 
a second hollow shaft located internally and arranged coaxially with an axis of the cylindrical body, the second hollow shaft adjoins and aligns with the first hollow shaft about the axis of rotation; and
wherein the proximal end of the air/oil separator adjoins the pinion.

(Previously presented)	The accessory gearbox of claim 11, wherein the air/oil separator further comprises a peripheral wall extending between the proximal and distal end, and the oil from the oiled airflow is configured to transfer radially outwards towards the peripheral wall. 

(Previously presented)	The accessory gearbox of claim 12, wherein the second hollow shaft comprises one or more openings fluidly connecting the cavity of the cylindrical body to an inner cavity of the second hollow shaft to create a flow output for a de-oiled air.  

(Previously presented)	The accessory gearbox of claim 11, wherein the pinion is a first pinion configured to be rotationally driven by a second pinion.

(Previously presented)	The accessory gearbox of claim 14, wherein the second pinion is configured to be rotationally driven by the turbomachine. 

(Previously presented)	The accessory gearbox of claim 11, wherein the pinion is driven by the turbomachine. 

(Previously presented)	The accessory gearbox of claim 11, wherein the plurality of guiding openings is polygonal shaped and symmetrically spaced apart from each other.

(Previously presented)	The accessory gearbox of claim 17, wherein the first and second guiding surfaces of each of the plurality of guiding openings have identical dimensions. 

(Currently Amended)	An accessory gearbox comprising an air/oil separator for a turbomachine, the accessory gearbox further comprising:
a pinion configured to rotationally drive the air/oil separator about an axis of rotation, the pinion comprising a circular body, said circular body comprising:
a first hollow shaft at a center of the pinion and rotatable about the axis of rotation;
a plurality of gear teeth located along a periphery of the circular body; 
a web plate formed between the first hollow shaft and the plurality of gear teeth, said web plate having a plurality of guiding openings, wherein each of the plurality of guiding openings having at least two guiding surfaces that are inclined with respect to the axis of rotation to guide an airflow parallel to the axis of rotation;
the air/oil separator comprising:
a cylindrical body having a proximal end with a flow input, a distal end, and a cavity between the proximal end and the distal end; and 
a second hollow shaft located internally and arranged coaxially with an axis of the cylindrical body, said second hollow shaft adjoins and aligns with the first hollow shaft about the axis of rotation, and the second hollow shaft having one or more openings fluidly connecting the cavity of the cylindrical body to an inner cavity of the second hollow shaft to create a flow output for a de-oiled air; and
wherein the proximal end of the air/oil separator adjoins the first pinion so that airflow traverses through the flow input.  

(Currently Amended)	The accessory gearbox of claim 19, wherein the at least two guiding surfaces of each guiding opening opposed one another. 

(Previously presented)	The accessory gearbox of claim 19, wherein the air/oil separator further comprises a peripheral wall for the oil from the oiled airflow to exit the air/oil separator through the peripheral wall. 

(Previously presented)	The accessory gearbox of claim 19, wherein the pinion is a first pinion and a second pinion contacting the first pinion on the plurality of gear teeth is configured to rotationally drive the first pinion.

(Previously presented)	The accessory gearbox of claim 22, wherein the second pinion is driven by the turbomachine. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Amended claims 1, 11 and 19 include structures which are neither anticipated by, nor obvious over prior art of record.  Claims 2-3, 5-8, 12-18 and 20-23 depend on claims 1, 11, 19; and hence are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773